Citation Nr: 0529976	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  04-06 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Togus, Maine


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for a respiratory disability manifested by asbestos-related 
pleural plaques.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 
INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1957.

In November 1993, the RO granted service connection and 
assigned an initial zero percent (noncompensable) evaluation 
for bilateral asbestos pleural plaques, effective May 1993.  
The veteran filed an appeal for a higher initial rating.  In 
April 2002, the RO increased the initial disability rating to 
30 percent for bilateral asbestos pleural plaques, also 
effective May 1993.  The record reflects, in this regard, 
that the veteran has expressed his satisfaction with the 
assigned, initial 30 percent rating, and effectively withdrew 
his substantive appeal of the claim in writing in June 2002.  
See 38 C.F.R. § 20.202 (2004).  Hence, the issue of a higher 
initial disability rating for bilateral asbestos pleural 
plaques is no longer in appellate status.  

The matter on appeal initially came to the Board of Veterans' 
Appeals (Board) from a July 2003 decision of the RO that 
denied a disability rating in excess of 30 percent for 
service-connected bilateral asbestos pleural plaques.

In April 2004, the veteran testified during a hearing before 
RO personnel.  In November 2004, the veteran testified during 
a videoconference hearing before the undersigned Veterans Law 
Judge.  The transcript of each hearing is of record.

In March 2005, the Board remanded this matter to the RO for 
additional development.  The July 2005 supplemental statement 
of the case (SSOC) reflects the continued denial of the claim 
for a disability rating in excess of 30 percent for a 
respiratory disability manifested by asbestos-related pleural 
plaques.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran has maximum exercise capacity of 16.1 
ml/kg/min oxygen consumption with cardiopulmonary limitation; 
pulmonary function testing revealed diffusion capacity of the 
lung for carbon monoxide (DLCO) between 56-to 65 percent of 
predicted, and forced vital capacity (FVC) between 65 and 74 
percent of predicted; he does not have cor pulmonale or 
pulmonary hypertension.


CONCLUSION OF LAW

The criteria for a disability rating of 60 percent for a 
respiratory disability manifested by asbestos-related pleural 
plaques are met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.20, 4.27, 4.7, 4.97, 
Diagnostic Code 6833 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim(s).  As 
explained below, all of these requirements have been met in 
the instant case.  

Through the January 2004 statement of the case (SOC), the 
July 2004 and July 2005 SSOCs, and the April 2003 and April 
2005 letters, VA notified the veteran of the legal criteria 
governing the claim (to include the applicable rating 
criteria), the evidence that has been considered in 
connection with the appeal, and the bases for the denial of 
the claim for a disability rating in excess of 30 percent for 
bilateral asbestos pleural plaques.  After each, the veteran 
and his representative were given the opportunity to respond.  
Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
substantiate the claim, and has been afforded ample 
opportunity to submit such information and evidence.  

VA's April 2003 and April 2005 letters satisfy the statutory 
and regulatory requirement that VA notify a claimant of what 
evidence will be obtained by the claimant and which evidence 
will be obtained by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  VA also 
informed him that VA would make reasonable efforts to help 
him get evidence necessary to support his claim, 
particularly, medical records, if he gave the VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letters 
requested that the veteran provide the names and addresses of 
medical providers, the time frame covered by the records, and 
the condition for which he was treated, and notified him that 
VA would request such records on his behalf if he signed a 
release authorizing it to request them.  

The April 2005 letter also asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession.  38 C.F.R. 
§ 3.159(b).

The Pelegrini court also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided prior to the 
initial adverse decision.

Some of the documents meeting the VCAA's notice requirements 
were provided to the veteran after the rating action on 
appeal.  However, the Board finds that the lack of pre-
adjudication notice in this matter has not, in any way, 
prejudiced the veteran.  In this regard, the Board points out 
that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Delayed notice is generally not such an 
error.  Id.  The Board finds that, in this case, any delay in 
issuing the section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
re-adjudicated after notice was provided.

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO or AMC has obtained 
copies of the veteran's outpatient treatment records, and has 
arranged for the veteran to undergo VA examinations in 
connection with the claim on appeal, reports of which are of 
record.  The veteran also has been given opportunities to 
submit and/or identify evidence to support his claim.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.  

He has received needed VA examinations.  In its remand, the 
Board asked that the examiner report the veteran's maximum 
exercise capacity in milliliters per kilogram per minute.  
This finding was no obtained.  A remand by the Board confers 
on an appellant the right to VA compliance with the terms of 
the remand order and imposes on the Secretary a concomitant 
duty to ensure compliance with those terms.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In this case, however, 
the veteran had an earlier exercise test, and the evidence 
suggests that the veteran's disability has remained the same 
or actually improved, as shown by improved pulmonary function 
tests.  The veteran is, thus, not prejudiced by the Board's 
reliance on the earlier test.  Indeed, that test is being 
relied upon to grant an increased evaluation in this case.

There is no indication that further assistance would be 
reasonably likely to substantiate the claim, and further 
notice or assistance are not required.  38 U.S.C.A. § 5103A.


II.  Factual Background

Service connection has been established for bilateral 
asbestos pleural plaques, effective May 1993.  An initial 30 
percent disability rating has been assigned.

Records reflect that the veteran underwent pulmonary function 
testing in March 2002.  The "diffusion capacity of the lung 
for carbon monoxide by the single breath method" (DLCO) was 
54.3 percent of predicted value.  The "forced vital 
capacity" (FVC) at that time was 68.9 percent of predicted 
value.  These values were obtained without use of a 
bronchodilator.  Spirometry results reflected a mild 
restrictive defect.

The veteran underwent an exercise tolerance test in January 
2003.  He exercised for 2 minutes 27 seconds on standard 
Bruce protocol, reaching a maximum heart rate of 151 beats 
per minute, and stopping because of leg discomfort and 
dyspnea.  He had no chest pain.  Workload was 4.6 METS 
(metabolic equivalents).

The veteran underwent a VA examination in May 2003.  He 
complained of shortness of breath, even when walking slowly 
on an even surface.  He denied orthopnea, chronic cough, or 
hemoptysis; his weight had been stable.  A computed 
tomography scan of the thorax in January 2003 revealed air 
trapping, but no significant fibrosis was identified.  
Multiple bilateral pleural plaques were seen.  Exercise 
oximetry studies in March 2003 revealed his oxygen saturation 
as 98 percent, and after exercise as 97 percent, on room air.  
The VA examiner noted that the veteran's asbestosis appeared 
to be unchanged.

Pulmonary function testing associated with the May 2003 VA 
examination reflects DLCO as 62.6 percent of predicted value, 
and FVC as 68.3 percent of predicted value, after 
bronchodilator.

VA progress notes, dated in June 2003, contain an opinion 
that the veteran's dyspnea on exertion appeared to be a 
combination of his prior tobacco history and of possible mild 
interstitial lung disease due to asbestos exposure.

In April 2004, the veteran testified that he currently used 
an inhaler daily for shortness of breath, and that he had not 
been prescribed oxygen.

The report of a May 2004 VA examination reflects that the 
veteran continued to have complaints of dyspnea on exertion, 
which was unexplained by, and out of proportion with results 
of pulmonary function testing, which showed mild chronic 
obstructive pulmonary disease.

In November 2004, the veteran testified that his respiratory 
disability had become worse in the past few years.

The veteran underwent a VA examination in May 2005.  The 
examiner noted that there had been very little change in the 
veteran's overall physical status since his last examination.  
The veteran continued to experience exertional 
breathlessness, though no cause for this had been detected.  
The veteran was not requiring any oxygen therapy, and had not 
been hospitalized for any pulmonary symptomatology during the 
past year.  Examination revealed no rales or expiratory 
wheezes on forced expiration.  There was no evidence of cor 
pulmonale.  Chest x-rays revealed no significant changes.  
The diagnosis was bilateral pulmonary plaqueing, and dyspnea 
of undetermined etiology.  

Pulmonary function testing associated with the May 2005 VA 
examination reflects DLCO as 96.7 percent of predicted value, 
and FVC that was 79.2 percent of predicted value, after 
bronchodilator.  The May 2005 VA examiner commented that such 
testing indicated no significant restrictive or obstructive 
disease, with slight increase in "forced expiratory 
volume"(FEC) since May 2003.

III.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's bilateral asbestos pleural plaques are rated as 
30 percent disabling under Diagnostic Code 6833.  Under that 
diagnostic code, a 30 percent rating is warranted for a 
forced vital capacity (FVC) of 65- to 74-percent predicted, 
or a diffusion capacity of the lung for carbon monoxide by 
the single breath method (DLCO (SB)) of 56- to 65-percent 
predicted.  A 60 percent rating requires a FVC of 50- to 64-
percent predicted, or a DLCO (SB) of 40- to 55-percent 
predicted, or maximum exercise capacity of 15 to 20 ml/kg/min 
oxygen consumption with cardio respiratory limitation.  A 100 
percent rating requires a FVC of less than 50-percent 
predicted, or a DLCO (SB) less than 40-percent predicted, or 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardio respiratory limitation, or cor 
pulmonale or pulmonary hypertension, or requires outpatient 
oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6833.

In this case, the March 2002 finding of DLCO, of 54.3 percent 
of predicted value, would support a 60 percent rating.  Since 
then, however, pulmonary function testing on several 
occasions have primarily shown both DLCO and FVC results to 
fall within the range required for a 30 percent rating under 
the applicable criteria.  Moreover, the most recent pulmonary 
function testing in March 2005 has shown DLCO results as 
noncompensable, and FVC results to fall within the range 
required for a 10 percent rating under Diagnostic Code 6833.    

In a claim for increase, the most recent evidence is given 
precedence over past examinations.  Bowling v. Principi, 
15 Vet. App. 1, 10 (2001); Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  That said, the record clearly presents 
no basis for assignment of an increased evaluation under 
Diagnostic Code 6833.

On the other hand the most recent report of the veteran's 
exercise capacity, reported in January 2003, shows that the 
veteran was able to achieve 4.6 METs.  This converts to 16.1 
ml/kg/min oxygen consumption.  38 C.F.R. § 4.104, Note 2 
(2005).  This finding falls within the criteria for a 60 
percent evaluation.

The Board is also aware that medical professionals have 
described the veteran's disability as mild.  The Board does 
not have the option, however, of ignoring the rating 
criteria.  The only report of the veteran's exercise 
tolerance as defined in the rating criteria consists of the 
January 2003, exercise test.  There is no evidence to the 
contrary, and the Board cannot remand this case in order to 
obtain such evidence.  Mariano v. Principi, 17 Vet. App. 305 
(2003).

The Board notes that no physician has explicitly indicated 
that it is possible to separate the symptoms and effects of 
the service-connected bilateral asbestos pleural plaques from 
any other non-service-connected respiratory disability.  
Hence, the Board has given the veteran the benefit of the 
doubt and attributed all manifestations of chronic dyspnea on 
exertion to his service-connected disability.  See Mittleider 
v. West, 11 Vet. App. 181 (1998); 38 C.F.R. § 3.102.

Accordingly, the Board finds that the evidence is in favor of 
the grant of a 60 percent rating for asbestos related pleural 
plaques.  

The veteran has been found not to have cor pulmonale, and 
none of the pulmonary function or exercise test results 
approximates the criteria for a 100 percent rating.  There 
have been no reports of pulmonary hypertension.  

Additionally, the Board finds that there is no showing that 
the veteran's bilateral asbestos pleural plaques has resulted 
in so exceptional or unusual a disability picture, so as to 
warrant the assignment of any higher evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited to in 
the January 2004 SOC).  In this regard, the Board notes that 
the veteran's disability has not been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  The veteran 
has not reported any lost time from work, or other economic 
impact from the disability.  In the absence of evidence of 
any of the factors outlined above, the criteria for referral 
for consideration of an extraschedular rating have not been 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

Thus the weight of the evidence is against the grant of a 100 
percent evaluation.  . 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21 (2005); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).


ORDER

A 60 percent rating for a respiratory disability manifested 
by asbestos-related pleural plaques is granted.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


